                                                                             Seyfarth Shaw LLP
                                                                              620 Eighth Avenue
                                                                       New York, New York 10018
                                                                                T (212) 218-5500
                                                                                F (212) 218-5526

                                                                          mberger@seyfarth.com
                                                                                T (212) 218-3336

                                                                               www.seyfarth.com
                                       June 3, 2021

June 2, 2021

VIA ECF

Hon. Andrew L. Carter, Jr.
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Courtroom 1306
New York, NY 10007

Re:    Mercer v. 201 Tenant, LLC,
       Civil Action No.: 1:21-cv-01984-ALC (S.D.N.Y.)

Dear Judge Carter:

       This firm represents Defendant 201 Tenant, LLC (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff Stacey Mercer (“Plaintiff”), to
respectfully request a fourteen (14) day extension of time for Defendant to respond to the
Complaint, up to and including June 18, 2021.

      By way of background, Plaintiff commenced this action on or about March 8, 2021.
(ECF No. 1.) Defendant was granted an initial extension of its time to respond to the
Complaint by an order of the Court dated April 1, 2021. (ECF Nos. 7, 8.) Defendant then
requested a second extension of its time to respond to the Complaint, which was granted
by the Court in its order dated April 30, 2021. (ECF Nos. 11, 12.) Accordingly,
Defendant’s responsive pleading deadline is currently June 4, 2021. (ECF No. 8.)

       This is Defendant’s third request for an extension of the responsive pleading
deadline. Defendant is requesting this extension to provide it with additional time to work
with Plaintiff towards a potential non-litigated resolution of this matter. We have
communicated with counsel for the Plaintiff, and Plaintiff consents to this request.

      We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines. We thank
the Court for its time and attention to this matter.




                              June 3, 2021
                                         Hon. Andrew L. Carter, Jr.
                                                    June 2, 2021
                                                          Page 2


Very truly yours,

SEYFARTH SHAW LLP

/s/ Meredith-Anne Berger
Meredith-Anne Berger


cc:    All counsel of record (via ECF)
